Peters, J.
I concur with the Chief Justice in advising the superior court to render judgment for the defendants ; but not for the reasons assigned by him. I shall not attempt a construction of the statute alluded to in the pleadings ; as it cannot be noticed judicially, without travelling out of the record. It is sufficient for me, to observe, that two fatal defects are manifest in this declaration. First, it contains no averment that the Middletown Manufacturing Company are insolvent, but merely a recital of the sheriff’s return of nulla bona. Secondly, it does not set forth the act of incorporation, hut merely refers to it as a public statute.
It is an established rule in pleading, that the plaintiff should declare on the facts constituting the gist of his action according to their legal operation, and not on the evidence of those facts. Brunson v. Brunson, 2 Root, 73. Cook v. Simms, 2 Call, 39. Bacon v. Page, 1 Conn. Rep. 404.
It is equally well settled, that a public statute may be pleaded without reciting it; for the judges ex officio take notice of it; otherwise of a private statute, of which they take no notice, unless pleaded; and when pleaded, it must be set forth specially. Holland’s case, 4 Rep. 75. The King v. Wilde, 1 Lev. 296.
The reason of these rules is too obvious to need illustration; and they have been too long established to require support from arguments. We are bound to know, that there is no public statute of the title recited in the declaration ; but we know nothing of any other statute, because it is not shewn to us. The title is no part of a statute. Chance v. Adams, 1 Ld. Raym. 77.